Citation Nr: 1402482	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  07-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for osteomyelitis to the left lower extremity, to include as secondary to type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1970 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This case was previously before the Board in January 2011 and September 2013.  

In a January 2011 Board decision, the Board reopened the osteomyelitis issue based on a finding that new and material evidence had been submitted.  Thus, at present, only the underlying merits of the service connection issue for osteomyelitis remains on appeal.  

In both the January 2011 and September 2013 Board decisions, the Board remanded the underlying service connection for osteomyelitis issue for further development.  In the September 2013 Board decision, the Board also granted various other service connection issues that were previously on appeal (i.e., service connection for type II diabetes mellitus and a bilateral skin disorder to the feet).  Thus, these issues are no longer on appeal before the Board.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals additional VA treatment records that were reviewed by both the RO and the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran should be scheduled for a VA examination and opinion to determine the likely etiology of any current osteomyelitis disorder or residuals thereof to the lower extremities, on the basis of in-service incurrence, as well as on the basis of being secondary to his service-connected type II diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of any current osteomyelitis disorder or residuals thereof that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After an interview of the Veteran, a physical examination, and any necessary testing, the VA examiner should answer the following questions: 

(A) Does the Veteran have a current diagnosis of osteomyelitis or any current residuals of previously documented osteomyelitis, to either of his lower extremities?  (The post-service evidence of record last shows a diagnosis of osteomyelitis in 1998 and 1999.  Specifically, an October 1998 private bone scan first revealed osteomyelitis in the left lower extremity.  In April 1999, Lourdes Medical Center records document that the Veteran underwent below the left knee amputation surgery for osteomyelitis of the left foot at that time.  An April 1999 private surgical pathology report indicated that his osteomyelitis was "acute" in nature).  The question here is whether the Veteran exhibits any current osteomyelitis disorder or residuals thereof - the prior existence of osteomyelitis is not in doubt.  

(B) If a current disorder exists, the VA examiner should state whether it is at least as likely as not that any current osteomyelitis disorder or residuals thereof was causally or etiologically related to the Veteran's military service?  (In making this determination, please address whether the Veteran exhibited earlier manifestations of osteomyelitis in-service according to service treatment records showing left leg cellulitis, tinea pedis, rashes, and plantar warts in January 1972, December 1973, October 1974, January 1976 to April 1973, July 1976, October 1977, and May 1978).  

(C) If a current disorder exists, the VA examiner should state whether it is at least as likely as not that any current osteomyelitis disorder or residuals thereof was caused by or permanently aggravated by the Veteran's service-connected type II diabetes mellitus disability?  Please address both the causation and aggravation elements of the Veteran's secondary service connection claim.  (See also previous December 2006 VA opinion).

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

***The VA examiner should offer a clear rationale for any opinion provided****

2.  The RO/AMC must review the claims file and ensure that the VA examination has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the VA examination does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  When the development requested has been completed, the issue remaining on appeal should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

